In re: Freddie Lee Ross, applying for writ of mandamus and habeas corpus.
Writ granted. See Order.
On considering the petition of the relator, Freddie Lee Ross, in the above entitled and numbered cause:
It is ordered that the Honorable Robert T. Farr, Judge of the Fourth Judicial District Court, Parish of Ouachita, furnish the said relator a copy of the transcript of the evidentiary hearing previously held on his petition for habeas corpus pursuant to the “Motion for Hearing Transcript” filed on June 25, 1974, under docket number 34,743 of said Court.